DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 has the limitation “1-*5”, this is not understood. For examination purposes it will be assumed to be “1-5 %”. Correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rademan et al. (US 2013/0263759), in view of Dubey et al. (USP 8,038,790).
Regarding claim 1
Rademan discloses a magnesium  oxychloride cement (MOC) composition which comprises a mixture of magnesium oxide, magnesium chloride, a phosphate (i.e. phosphate salt), and water, i.e. a slurry) (paragraph 0056-0061).
Rademan teaches that the compositions can be precarbonated by mixing with a compounds such as sodium carbonate or sodium bicarbonate (i.e. inorganic slats) and cured (paragraph 0062).
Rademan teaches the use of a low density filler such as perlite (paragraph 0072).
Although Rademan does not teach the use of coated perlite, Rademan does disclose the use of perlite. However, Dubey teaches that when perlite is used as a filler in cementitious compositions  that it may be coated with a silicone, silane, or siloxane (claim 6). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to add to the teachings of Rademan by using such a coated perlite, with a reasonable expectation of success, as suggested by Dubey, and with the expected benefit of the composition being more water resistant.
It is noted that once the silicone/silane coated perlite is mixed in the MOC slurry it will be coated with the MOC slurry.
Regarding Claims 2-3
Rademan teaches the use of metal phosphates and iron sulfate, in amounts from 0.1 to 10 wt % wt of MgO (paragraph 0008).
As the amounts from the reference overlap with the claimed amounts, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claims 4 and 6-7
Rademan teaches that such cements have found good use in construction boards (paragraph 0001), making it obvious to use the cement of Rademan for this purpose.
Regarding claim 8
Rademan teaches the filler may be up to 70 % by weight of the MgO (claim 18), which overlaps with the claimed amount. Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 9
The filler is coated with MOC when it is mixed into the composition, and it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see MPEP 2144.04, section C, and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39 F.2d 975, 5USPQ 230 (CCPA 1930).
Regarding claim 10
Rademan teaches the use of fly ash as a filler (paragraph 0072).
Regarding claims 12-13
Rademan teaches the use of recycled carpet fibers (i.e. chopped organic fibers) (table 1), which would be either on the front, back, or in the middle of the board.
Allowable Subject Matter
Claims 5, 11, and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art fairly teaches the limitations of these claims in combination with the limitations of the base claims from which they depend.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734